Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2022.
Applicant’s election without traverse of Invention group I (claims 19-29) is acknowledged.
Pending claims are addressed below.

Claim Objections
Claim 23 is objected to because of the following informalities:  line 2 includes an additional parenthesis “)” that should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites “wherein said spool guiding portion has…externally an outer face distant from the first hydraulic bore by an outer annular clearance”. This claim limitation is indefinite. The “hydraulic bore” is interpreted to be an opening within the body of the valve assembly, and the first tubular sleeve and its spool guiding portion is inside the hydraulic bore. So, it is unclear how the outer face of the guiding portion can be distant from the hydraulic bore while being inside the bore. As best understood by the examiner, “an inner surface of the body defining the first hydraulic bore” should be clearly defined, where the limitation “wherein said spool guiding portion has…externally an outer face distant from the inner surface defining the first hydraulic bore by an outer annular clearance”, would be more appropriate to overcome the indefinite issue in the claim. 
Claims 25, 26, 28 recite “in close vicinity”, “slightly recessed”, and “slightly protruding”. The terms mentioned are relative terms which render the claim indefinite. The relative terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close is considered “close vicinity” or what the margin required to be “slightly” recessed or protruding. Claims 27, 29 are indefinite due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popp (US 6260776).
Regarding claim 19, Popp discloses a control valve assembly (figs. 1-2) of a fuel injector, said control valve assembly comprising: 
a first valve arrangement (shown in fig. 1) wherein a first valve spool (46) is guided in a first hydraulic bore (bore inside 36, 38) provided in a body (body of 36, 38) of the control valve assembly, 
said first valve spool being adapted to move between a closed position (shown in fig. 1, 74 is seated against 68) wherein a first shoulder face (upper face of 74) of a first head member (74) of said first valve spool is in sealing contact against a first seating face (68), and a fully open position (lower position of 74 shown in fig. 2) wherein a first distant end face (flat bottom side of 74) of said first head member is in flush continuity (see fig. 2) with a first under face (bottom face of 38) of the body of the control valve assembly, the shoulder face (upper face of 74) of the first valve spool being lifted away from said first seating face (68); and 
a first tubular sleeve (58, 50) having a seating portion (68) having an end face which defines said first seating face (68), the first tubular sleeve being fixed in the first hydraulic bore (bore of 36, 38) and the first valve spool (46) extending through said first tubular sleeve (see figs. 1-2).

Regarding claim 20, Popp disclose a control valve assembly as claimed in claim 19, wherein the first tubular sleeve (58, 50) comprises a spool guiding portion (portion of 58 that is adjacent 62) integral to the seating portion (68, see fig. 2), said spool guiding portion being arranged inside the first hydraulic bore (bore of 36, 38).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 4421280).
Regarding claim 19, Lewis discloses a control valve assembly (fig. 2) of a fuel injector, said control valve assembly comprising: 
a first valve arrangement (142, 146) wherein a first valve spool (140) is guided in a first hydraulic bore (bore inside 120) provided in a body (body of 120) of the control valve assembly, 
said first valve spool being adapted to move between a closed position (shown in upper position) wherein a first shoulder face (upper face of 146) of a first head member (146) of said first valve spool is in sealing contact against a first seating face (144), and a fully open position (position of 146 shown in dashed line fig. 2) wherein a first distant end face (flat bottom side of 146) of said first head member is in flush continuity with a first under face (122) of the body (body of 120) of the control valve assembly, the shoulder face (upper face of 146) of the first valve spool being lifted away from said first seating face (144); and 
a first tubular sleeve (124) having a seating portion (144) having an end face which defines said first seating face (144), the first tubular sleeve being fixed in the first hydraulic bore (of 120) and the first valve spool (142, 146) extending through said first tubular sleeve (124; fig. 2).

Regarding claim 20, Lewis disclose a control valve assembly as claimed in claim 19, wherein the first tubular sleeve (124) comprises a spool guiding portion (portion upstream of 144) integral to the seating portion (See fig. 2), said spool guiding portion being arranged inside the first hydraulic bore (inside bore of 120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popp (US 6260776) in view of Weinand (US 4978074).
Regarding claim 20 in the alternative, Popp disclose a control valve assembly as claimed in claim 19, wherein the first tubular sleeve (58, 50) comprises a spool guiding portion (58, 62) upstream to the seating portion (68, see fig. 2), said spool guiding portion being arranged inside the first hydraulic bore (bore of 36, 38).
Popp does not teach the spool guiding portion 62 is integral with the seating portion 68. 
However, Weinand teaches a valve assembly (fig. 1) having a tubular sleeve 18 with a spool guiding portion (portion of 18 directly below 26) made as an integral part of the seating potion 28. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Popp to incorporate the teachings of Weinand to make spool guiding portion 58, 62 and seating portion 68 integral part. Doing so would make the sleeve and guiding portion more sturdy, and have longer life span. 

Regarding claim 21, Popp, as modified, teaches the control valve assembly as claimed in claim 20, wherein Popp discloses said spool guiding portion (58, 62) has an inner guiding face against which, in use, slides the first valve spool (46), and externally an outer face (outer face of 58, 62) distant from the first hydraulic bore (the inner surface of 36, 38; see 112b rejection above) by an outer annular clearance (clearance between 58 and 36/38).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popp (US 6260776).
Regarding claim 22, Popp teaches the control valve assembly as claimed in claim 19, wherein the seating portion (68) is mounted in the first hydraulic bore and has an inner face (inner face at 68 slightly upstream of the seating engagement) defining an inner clearance (empty space below 63) with the first valve spool (46, 74).
	Popp does not explicitly teach seating portion 68 is press-fitted in the first hydraulic bore. 
	However, Popp does teach known mounting mechanism including press fitting or integral mounting between nozzle 40 and nose piece 38, where Popp further specify that press fitting connection is more advantageous and allow easy design modifications (Col. 4, ln 25-30). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  to incorporate the teachings of press fitting connection to the mounting between seating portion 68 and first hydraulic bore. Doing so would allow for easy design modification if cartridge is desired to be interchangeable or altered, as suggested in column 4 of Popp.

Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popp (US 6260776) in view of Gibson (US 20070246561).
Regarding claim 23, Popp teaches a control valve assembly as claimed in claim 19, but fails to teach a second valve arrangement, wherein a second valve spool is guided in a second hydraulic bore provided in the body of the control valve assembly, said second valve spool being adapted to move between a closed position wherein a second shoulder face of a second head member of said second valve spool is in sealing contact against a second seating face and a fully open position wherein a second distant end face of said second head member is in flush continuity with the first under face of the body of the control valve assembly, the second shoulder face of the second valve spool being lifted from said second seating face, and wherein the control valve assembly further comprises a second tubular sleeve having a second seating portion defining said second seating face, said second tubular sleeve being fixed in the second hydraulic bore, the second valve spool extending through said second tubular sleeve.
Gibson teaches a valve assembly that includes a first valve arrangement at 120 in a first hydraulic bore 141 and a second valve arrangement 130 in a second hydraulic bore 142 with the same configuration as the first valve arrangement, in the same body 101 of the control valve (shown in fig. 4, par. 25-26). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Popp to incorporate the teachings of Gibson to duplicate Popp’s first valve arrangement and provide a second valve arrangement in the body of the valve assembly 36, 38. Doing so would allow for optimization of the injection timings, quantities, and rates for different desirable results, as suggested in paragraph 2 of Gibson. 

Regarding claim 24, Popp, as modified, teaches a control valve assembly as claimed in claim 23 wherein the second tubular sleeve (sleeve 58, 50 of the second valve arrangement, see rejection of claim 23 above) has a second outer face (outer face at portion 68) mounted in the second hydraulic bore (bore of the second valve arrangement, similarly shown in figs. 1-2 of Popp) and, a second inner face (inner face at 68 slightly upstream of the seating engagement in the second valve arrangement) defining a second clearance (empty space below 63) with the second valve spool (46, 74).
	Popp does not explicitly teach the outer face at portion 68 is press-fitted in the second hydraulic bore. 
	However, Popp does teach known mounting mechanism including press fitting or integral mounting between nozzle 40 and nose piece 38, where Popp further specify that press fitting connection is more advantageous and allow easy design modifications (Col. 4, ln 25-30). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  to incorporate the teachings of press fitting connection to the mounting between the outer face at portion 68 and the second hydraulic bore. Doing so would allow for easy design modification if cartridge is desired to be interchangeable or altered, as suggested in column 4 of Popp.

Claims 19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harcombe (US 20150167609) in view of Baker (US 20020070295).
	Regarding claims 19 and 23, Harcombe discloses a control valve assembly (figs. 1-2) having 
a first valve arrangement (8) with a first valve spool (32a, 32b) guided in a first hydraulic bore (bore where 32 is in) in a body (14, 16) of the control valve, a closed position (when 32b engages 48) where a first shoulder face (upper face of 32b) is in sealing contact against a first seating face (48), and a fully open position (when 32b engages 46), where a first distant end face (bottom face of 32b) is in flush continuity with a first under face (under face of 16) of the body (14, 16), the should face of the first valve spool (32) is lifted away from the first seating face (48); 
a second valve arrangement (10) with a first valve spool (50a, 50b) guided in a second hydraulic bore (bore where 50 is in) in the body (14, 16) of the control valve, a closed position (when 50b engages 66) where a second shoulder face (upper face of 50b) is in sealing contact against a second seating face (66), and a fully open position (when 50b engages 64), where a second distant end face (bottom face of 50b) is in flush continuity with the first under face (under face of 16) of the body (14, 16), the should face of the second valve spool (50) is lifted away from the first seating face (66). 
Harcombe does not teach the first tubular sleeve and the second tubular sleeve defining the respective first and second seating faces, where the first and second tubular sleeves are fixed in the respective first and second hydraulic bores. 
Baker shows a similar control valve arrangement in figure 11 having a first tubular sleeve of the first valve arrangement 511 defining the first seating face that better matches the upper/shoulder face of an inner valve spool inside 511, and a second tubular sleeve of the second valve arrangement 513 defining the second seating face that better matches the upper/shoulder face of an inner valve spool inside 513.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harcombe to incorporate the teachings of Baker to provide the first and second tubular sleeves having matching faces as the valve spool head in the first and second hydraulic bores of the first and second valve arrangement. Doing so would ensure better seating faces for the respective first and second valve spools, that would consequently make the control valve perform better, less undesired leakage, and reducing wear and tear.

Allowable Subject Matter
Claims 25-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752